[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-12285                 OCTOBER 18, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 04-00105-CV-RLH-1

ANTHONY RAY PIERCE,


                                                  Plaintiff-Appellant,

                                  versus

TARGET STORES, INC.,

                                                  Defendant,

TARGET CORPORATION,

                                                  Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (October 18, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Anthony Ray Pierce appeals the order of the district court granting summary

judgment for Target Stores, Inc. Pierce worked for nine years at a Target

distribution center in Tifton, Georgia. On September 30, 2002, he submitted an

anonymous complaint to the corporate headquarters of Target in which he stated

that his supervisor, Dennis Thibault, had a “double standard for whites and

blacks.” In mid-November, Pierce told Thibault he had sent the complaint. On

May 29, 2003, Pierce was fired for “gross misconduct” after a confrontation with

Thibault. Pierce filed a complaint in federal district court under Title VII of the

Civil Rights Act of 1866, 42 U.S.C. § 1981, in which he alleged that he was

terminated in retaliation for submitting the complaint to corporate headquarters.

      After reviewing the record and the arguments of both parties, we find no

error in the order of the district court. Target filed an extensive statement of

material facts as to which there is no genuine issue to be tried, and Pierce filed no

response. Under Local Rule 56 of the United States District Court for the Middle

District of Georgia, “[a]ll material facts contained in the moving party’s statement

which are not specifically controverted by the respondent in respondent’s

statement shall be deemed to have been admitted, unless otherwise inappropriate.”

Pierce served no interrogatories, requests for production of documents, or requests



                                           2
for admissions, deposed no person, and failed to provide initial disclosures.

      The district court correctly concluded that Pierce failed to make a prima

facie showing of retaliation, as required under the first step of the McDonnell

Douglas burden-shifting test. See McDonnell Douglas Corporation v. Green, 411

U.S. 792, 93 S. Ct. 1817 (1973). Pierce received 15 productivity warnings,

counselings, and disciplines, both oral and written, for violating company rules

between April 16, 2002, and his termination on May 29, 2003. His offenses

included being away from his work area, being disruptive in meetings, failing to

complete his work, taking extended breaks, refusing to perform work, poor

attendance, and failing to communicate barriers to meeting production goals.

Pierce was fired six months after he told Thibault he had sent the complaint, and in

the absence of any other causal evidence, a six-month gap cannot, by itself,

establish that Pierce was fired because of the complaint. See Higdon v. Jackson,

393 F.3d 1211, 1220-21 (11th Cir. 2004); cf. Clark County School District v.

Breeden, 532 U.S. 268, 273, 121 S. Ct. 1508, 1511 (2001).

      AFFIRMED.




                                          3